Citation Nr: 1638911	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-21 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD), to include irritable bowel syndrome, acid reflux, and hiatal hernia.  

2.  Entitlement to an effective date earlier than November 15, 2010, for a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than November 15, 2010, for the award of a 70 percent rating for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

T. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in December 2014 and November 2015.  The requested development has been completed and the claim has since returned to the Board.  

The issues of entitlement to earlier effective dates for the award of a 70 percent rating for PTSD and establishing entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period, the Veteran's GERD, to include irritable bowel syndrome, acid reflux, and hiatal hernia, has been manifested by recurrent epigastric distress with symptoms of pyrosis (heartburn), regurgitation, gas, bloating, and vomiting, but has not been productive of considerable impairment of health.



CONCLUSION OF LAW

For the entire rating period, the criteria for an evaluation in excess of 10 percent for (GERD), to include irritable bowel syndrome, acid reflux, and hiatal hernia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO has issued preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.  

Here, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA and private treatment records, Social Security Administration (SSA) records, and several VA examinations.

The Veteran has been afforded several VA examinations to address his GERD claim.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and symptomatology from the Veteran, and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).
A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the November 2015 Board remand instructed the RO to provide the Veteran with a new VA examination to determine the current severity of his GERD disability.  This was examination was conducted in February 2016.  Moreover, updated VA and private treatment records have been obtained and associated with the Veteran's claims file.  As such, the action taken by the RO substantially complies with the Board's November 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

II.  Increased Rating Claim

The Veteran's service-connected GERD has been evaluated as 10 percent disabling since May 11, 2009, the date his claim of service connection was received by the RO.  The Veteran's GERD has been rated by the RO by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia.  He contends that the severity of his GERD symptoms warrants a higher evaluation than the currently assigned 10 percent rating. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A claimant's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007). 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2015).  Thus, a single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.

The Veteran's VA and private treatment records document that the Veteran has been diagnosed with GERD.  However, there is no diagnostic code corresponding to GERD in VA's rating schedule.  When an unlisted condition, such as GERD, is encountered it is permissible to rate the condition under the diagnostic code for a closely related disease or injury, by analogy.  See 38 C.F.R. § 4.20.  To determine whether a diagnostic code listing is analogous to a claimant's condition, VA should consider (1) the functions affected by the condition, (2) the location of the condition, and (3) the similarity of the symptoms of each condition.  Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992).

In considering 38 C.F.R. § 4.20, the Board finds 38 C.F.R. § 4.114 and its diagnostic codes best encompass the Veteran's disability picture for GERD.  More specifically, of those diagnostic codes (DCs) under 38 C.F.R. § 4.114, the Board finds, specifically, Diagnostic Codes 7203-05 (disability of the esophagus), 7305 (duodenal ulcer), and 7346 (hiatal hernia) as representing possible analogous DCs under the rating schedule. 

With the above in mind, the Board finds the criteria under Diagnostic Code 7346 for hiatal hernia to be the most analogous, in terms of symptoms and anatomical location, to the Veteran's GERD for rating purposes.  A hiatal hernia is a condition in which part of the stomach protrudes through the esophageal opening (hiatus) in the diaphragm.  Hiatal hernia includes symptoms such as heartburn (stomach acid backs up into the esophagus) or a difficulty swallowing (dysphagia).  The Board notes that GERD is a chronic, relapsing peptic disorder characterized by acid reflux and/or extra-esophageal manifestations treated with an acid suppression therapy.  See www.ncbi.nlm.nih.gov/pmc/articles/PMC3810197/.  It is associated with failure of the lower esophageal sphincter to close properly resulting in reflux of acid into the unprotected lining of the esophagus.  As discussed in more detail below, the Veteran has reported that his GERD results in epigastric distress with symptoms of pyrosis (heartburn), regurgitation, gas, bloating, and vomiting.  A majority of the Veteran's symptoms mirror the rating criteria under Diagnostic Code 7346. 

Otherwise, the medical evidence does not reflect that the Veteran suffers from esophageal stricture, esophageal spasm, or diverticulum of the esophagus.  38 C.F.R. § 4.114, Diagnostic Codes 7203-05 (2015).  Furthermore, each of these disabilities is rated based on the amount of esophageal stricture and/or obstruction.  As the Veteran's symptoms associated with GERD do not include stricture or obstruction, the Board finds Diagnostic Code 7346 more appropriate for rating the Veteran's GERD as compared to Diagnostic Codes 7203-05.  The Board also notes that the Veteran does not suffer from a duodenal ulcer.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2015).  Additionally, with regard to anatomical location, a duodenal ulcer is located in the first part of the small intestine.  See for example www.nlm.nih.gov/medlineplus/ency/article/000206.htm.  The esophagus, not the small intestine, is the primary anatomical location affected by GERD.  The Board notes that the Veteran has not reported symptoms such hematemesis, melena, anemia, and/or weight loss.  Therefore, the Board finds Diagnostic Code 7346 more appropriate for the purpose for rating the Veteran's GERD as compared to Diagnostic Code 7305. 
Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

In evaluating the Veteran's GERD, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012); see also 38 C.F.R. § 4.114, Diagnostic Code 7346 (containing no reference to the effects of medication).

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's disability has been manifested by epigastric distress with symptoms of pyrosis (heartburn), regurgitation, gas, bloating, and vomiting, but has not been productive of considerable impairment of health.  The Board therefore finds that the criteria for a higher 30 percent rating under Diagnostic Code 7346 have not been met or more nearly approximated for any portion of the rating period.  See 38 C.F.R. § 4.114.

While the evidence of record described above reflects epigastric distress with symptoms of pyrosis (heartburn), regurgitation, gas, bloating, and vomiting, the Board finds that the Veteran's disability has not resulted in considerable impairment of health at any time during the rating period. 

The Veteran was initially examined by VA in March 2010 in connection with his claim for service connection for GERD.  He described occasional nausea and diarrhea and that he is treated with medication.  He reported seeing his primary care physician every three months and was also told he suffered from hiatal hernia, but denied receiving any scopes.  The Veteran was noted to have heartburn, dysphagia, regurgitation and esophageal distress.  A history of mild hematemesis or melena was also noted.  Laboratory testing was completed and no complications of GERD was noted.  There was no etiological opinion provided.  Finally, the Veteran stated that he has not been told he has irritable bowel syndrome.  

Thereafter, VA obtained an etiological opinion in May 2010.  The VA examiner noted the Veteran was initially diagnosed with GERD in July 2007.  Further, the VA examiner determined that the Veteran's GERD was permanently aggravated by his service-connected PTSD, thereby establishing his entitlement to service connection for this disability.  No further clinical findings not previously reported in the March 2010 VA examination were noted.  

The Veteran was reexamined in July 2012 to determine the current severity of his GERD with irritable bowel syndrome.  At that time, the Veteran reported continued use of medication, as well as the following symptoms:  heartburn, bloating, and gas.  There were no clinical findings of esophageal stricture, spasms, acquired diverticulum, hematemesis, vomiting, or melena.  Additional laboratory findings also failed to show complications of GERD.  VA also provided the Veteran with an examination on the current severity of his irritable bowel syndrome, however, his symptoms were duplicative of those noted above.  Of note, the Veteran was also prescribed a  different medication for this disability.  

Finally, in compliance with the Board's November 2015 remand directives, the Veteran was most recently evaluated in February 2016 to determine the current severity of his disability.  He was provided VA examinations for irritable bowel, GERD, and esophageal disabilities.  The Veteran is currently only taking medication for GERD and its symptoms.  The symptoms he described for all disorders include gas, bloating (abdominal distention), constipation, and diarrhea.  Specifically pertaining to GERD, the Veteran reported infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, vomiting, and sleep disturbances.  He specifically denies bowel disturbances, weight loss, malnutrition, esophageal stricture, spasm, or an acquired diverticulum.  The VA examiner also noted there was no evidence the Veteran suffers from irritable bowel syndrome or a hiatal hernia.  
VA and private treatment records dated through June 2016 are inclusive of the symptoms noted above.  The only exception is the July 2007 emergency room record that precipitated the Veteran's initial diagnosis for this disability.  At that time, he was noted to be suffering from the above symptoms, as well as epigastric pain.  These records do not contain any pertinent information relevant to the Veteran's claim for an initial rating in excess of 10 percent for GERD. 

Further, the multiple VA examinations of record show no impairment of health due to the Veteran's gastrointestinal disability.  The Veteran did not have hematemesis or melena, was not shown to have complications related to his GERD with no indication of impairment of health noted with the completion of laboratory testing.  The VA examiners also failed to indicate at any point during the appeals period that the Veteran suffered from any occupational impairment due to his disability.  These findings directly address the impairment caused by the Veteran's gastrointestinal disability, and indicate that it was not causing considerable impairment in health.  While the VA examiners did indicate mild to moderate interference with usual activities, such as household duties, the Board finds that the Veteran's symptoms are considered in his 10 percent rating under Diagnostic Code 7346.  The record shows that the Veteran was seen in the emergency room for one episode of acute gastritis in July 2007, which precipitated the initial diagnosis.  However, there was no indication considerable impairment of health due this disability upon laboratory testing. 

For these reasons, the Board finds that the weight of the evidence does not establish considerable impairment of health due to the service-connected GERD with irritable bowel syndrome, acid reflux, and hiatal hernia, and for these reasons, a higher 30 percent rating is not warranted under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.  Based on the evidence as discussed above, the Board finds that for the entire rating period, the criteria for an initial evaluation in excess of 10 percent under Diagnostic Code 7346 have not been met.

In reviewing the Veteran's appeal, the Board has also taken into considered the Veteran's lay statements in support of his claim.  Even conceding that many of the Veteran's symptoms are capable of lay observation, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran does not assert that he possesses the necessary medical skill and expertise in digestive disabilities to assess the severity of his GERD.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted in this case.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that for the entire rating period, the symptomatology and impairment caused by the Veteran's GERD are adequately contemplated by the schedular rating criteria, and referral extraschedular evaluation is not warranted.  VA examinations show that the Veteran's GERD did not result in occupational or functional impairment other than due to episodes of epigastric pain, which is considered by the rating criteria.  Higher percent evaluations are available under rating criteria for evaluating this disability, which was not shown in this case, and the Board finds that the Veteran's 10 percent rating under Diagnostic Code 7346 considers the presence of reported symptoms of epigastric pain, pyrosis or heart burn, nausea, and vomiting or regurgitation.  Accordingly, the Board finds that the level of severity of the Veteran's disability is contemplated by his assigned rating.  For these reasons, the Board finds that for the entire rating period on appeal, the symptomatology and impairment caused by a service-connected GERD is specifically and adequately contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the rating criteria are adequate to compensate for problems reported by the Veteran on his occupational or daily functioning.  In the absence of exceptional factors associated with this disability, the Board finds that the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted that the combined effect of his service-connected disabilities are not captured by schedular evaluations.  Thus, the Board finds that referral for an extraschedular rating based on the combined effect of his multiple service-connected disabilities is not warranted.   

Finally, the Board notes that the Veteran has already been awarded entitlement to a TDIU, effective from November 15, 2010, pursuant to a March 2016 rating decision.  As such, further consideration of this benefit is not warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent for GERD is denied.  


REMAND

In November 2015, the Board increased the Veteran's PTSD rating to 70 percent, effective from November 15, 2010.  The Board also remanded the claim of entitlement to a TDIU.  A December 2015 rating decision implemented the Board's grant of the 70 percent rating, effective from November 15, 2010, the date of receipt of the claim for an increased rating for this disability.  In March 2016, the RO also issued a rating decision granting entitlement to a TDIU, effective from November 15, 2010.  In May 2016, the Veteran filed a notice of disagreement to the effective dates for the 70 percent rating for PTSD and entitlement to a TDIU.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issues of entitlement to an effective date earlier than November 15, 2010, for the award of a 70 percent rating for PTSD, and an earlier effective date for award of entitlement to a TDIU.  Notify the Veteran of his appeal rights and that he must perfect a timely appeal if he wants appellate review of those claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


